Exhibit 10.4

FIRST AMENDMENT TO THE

EMPLOYMENT AGREEMENT

This FIRST AMENDMENT to the Employment Agreement (as defined below), effective
January 1, 2009, is hereby entered into as of this 31st day of December, 2008,
by and between Raptor Therapeutics Inc. (f/k/a Bennu Pharmaceuticals Inc.) (the
“Company”) and Thomas E. Daley (the “Employee”).

WHEREAS, the Company and the Employee entered into the Employment Agreement by
and between the Company and the Employee, effective September 7, 2007 (the
“Employment Agreement”); and

WHEREAS, the Company and Employee desire and agree to amend the provisions of
the Employment Agreement as provided below in order to reduce the risk of
potential adverse tax consequences to the Employee under Section 409A of the
Internal Revenue Code of 1986, as amended.

NOW THEREFORE, in consideration of the foregoing and for other valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
undersigned parties agree to amend the Employment Agreement, effective January
1, 2009, as follows:

 

1.

The fifth (5th) sentence of Section 5.2 of the Employment Agreement is amended
to read as follows, with bold and italicized text reflecting the changes:

In addition to those milestones delineated below, the Board of Directors may
establish additional performance goals or business milestones, which shall also
be subject to the requirements of this Section; provided, however, that this
shall not modify those milestones delineated below without Employee’s consent.

 

2.

Section 5.5 of the Employment Agreement is amended by inserting the following at
the end of that section:

Any reimbursement to the Employee for expenses under this Section shall in all
events be paid to him on or before the last day of the Employee’s taxable year
following the taxable year in which the expense was incurred. The payment or
reimbursement of expenses pursuant to this Section in one taxable year of the
Employee shall not affect the amount of the payment or reimbursement in any
other taxable year. The right to payment or reimbursement under this Section
shall not be liquidated or exchanged for any other benefit.

 

3.

The first (1st) sentence of Section 8.5 of the Employment Agreement is amended
to read as follows, with bold and italicized text reflecting the changes:

Notwithstanding anything herein to the contrary, in the event that Employee
would receive any payments, benefits, or distributions, whether payable,
distributed or distributable pursuant to the terms of this Agreement or
otherwise,

 

LEGAL_US_E # 82000873.1

 



 

that constitute “parachute payments” within the meaning of Section 280G of the
Internal Revenue Code of 1986 (the “Code”), as amended, then the aggregate of
the amounts constituting the parachute payment shall be reduced to an amount
that will equal three times Employee’s base amount, less $1.00, with such
reduction being exercised first with respect to compensation and benefits that
are not exempt from Code Section 409A, and then with respect to other payments
payable pursuant to this Agreement.

 

4.

Section 8.6(b) of the Employment Agreement is amended to read as follows, with
bold and italicized text reflecting the changes:

(b)          Notwithstanding anything in this Agreement to the contrary, if any
amounts or benefits payable under this Agreement in the event of the Employee’s
termination of employment constitute “nonqualified deferred compensation” within
the meaning of Code Section 409A, payment of such amounts and benefits shall
commence when the Employee incurs a “Separation from Service.” Such payments or
benefits shall be provided in accordance with the timing provisions of this
Agreement by substituting the Agreement’s references to “termination of
employment” or “termination” with Separation from Service. Notwithstanding
anything herein to the contrary, if Employee is a “Specified Employee” on the
date on which Employee incurs a Separation from Service, any payment hereunder
that provides for the “deferral of compensation” within the meaning of Section
409A of the Code shall not be paid or commenced to be paid on any date prior to
the first business day after the date that is six months following Employee’s
“Separation from Service” (the “409A Suspension Period”); provided, however,
that a payment that otherwise would be made within the 409A Suspension Period
but which is delayed pursuant to the preceding clause shall commence earlier in
the event of Employee’s death prior to the end of the six-month period. Within
14 calendar days after the end of the 409A Suspension Period, Employee shall be
paid a lump sum payment in cash equal to any payments that otherwise would be
made within the 409A Suspension Period but which are delayed because of the
preceding sentence. Thereafter, in accordance herewith, Employee shall receive
any remaining benefits as if there had not been an earlier delay. For the
purposes of this Agreement, each payment that is part of a series of installment
payments shall be treated as a separate payment for purposes of Code Section
409A.

 

5.

All Employment Agreement references to section numbers and defined terms are
amended to reflect the above modifications.

 

6.

Nothing herein shall be held to alter, vary or otherwise affect the terms,
conditions, and provisions of the Employment Agreement, except as noted above.

[Signature Page Follows]

 

LEGAL_US_E # 82000873.1

 



 

 

                IN WITNESS WHEREOF, the parties hereto have executed this
Amendment and such Amendment shall be effective as of the date first written
above.

THE COMPANY:

Raptor Therapeutics Inc.

 

By:

/s/ Raymond W. (“Bill”) Anderson

 

Its:

Director

 

THE EMPLOYEE:

 

By:

/s/ Thomas E. Daley

 

Name:

Thomas E. Daley

 

 

 

LEGAL_US_E # 82000873.1

 

 

 